DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal language “comprise” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-22listed below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrow et al (6,443,883, hereinafter Ostrow).
Claim 1 - Ostrow teaches a system for delivering a therapy by delivering energy to tissue, including: at least one magnetic field system -10- configured to provide a magnetic field in a first direction A to the tissue and in a second direction B to the tissue, see figure 7, wherein the at least one magnetic field system includes at least one magnetic field source A1 to produce the magnetic field, the magnetic field produced by the at least one magnetic field source includes a magnetic field produced by at least one of a permanent magnet, a temporary magnet or electric current flow through a conductor, coil -16-, wherein the second direction is non-parallel to the first direction.
Claim 2 - the first and second directions A and B are orthogonal or substantially orthogonal to each other, see figure 7.
Claim 3 - wherein the first and second directions are separated by 180 degrees or substantially 180 degrees, from A1 and A2.
Claim 4 - the first and second directions are separated by 90 degrees or substantially 90 degrees, directions A1 and B1.
Claim 5 - the magnetic field system -10- is further configured to provide the magnetic field in a third direction A2 and in a fourth direction B2, wherein the first, second, third and fourth directions are orthogonal to each other or substantially orthogonal to each other, see figure 7.
Claim 6 - the magnetic field in both the first direction A1 and the second direction A2 have a same magnetic field strength, because they are activated simultaneously and by the same signal.
Claim 7 - wherein the magnetic field in the first direction A and the second direction B have different magnetic field strengths, because they are activated sequentially when A1 and A2 have an average magnetic field strength of 1.15 Gauss, column 15 line 21 the magnets B1 and B2 have a zero magnetic field strength.
Claim 8 -  the at least one magnetic field system -10- is configured to provide the magnetic field concurrently in both the first direction the second direction, A1 and A2 are activated at the same time in pairs with the magnetic field oriented in opposite directions.
Claim 9 - wherein the at least one magnetic field system -10- is configured to provide the magnetic field non-concurrently in both the first direction the second direction, the first direction is considered the A direction and the second direction is considered the B direction and the pairs are sequentially activated, column 12 lines 60.
Claim 10 - Ostrow teaches wherein the first and second directions, A and B are separated by angle within a range of 10 degrees to 170 degrees, about 90° see figure 7.
Claim 11 - Ostrow teaches the at least one magnetic field source includes a temporary magnet to produce the magnetic field, electromagnet with a coil and current.
Claim 12 - Ostrow teaches the at least one magnetic field source includes at least two temporary magnets on opposing sides of the tissue, A1 and A2 as shown in figure 7 to produce the magnetic field in the first direction, A, to the tissue.
Claim 13 - Ostrow teaches the at least one magnetic field source includes the conductor, coil -16- which is configured to generate the magnetic field in the first direction to the tissue when current flows through the conductor, coil using an activation signal from controller -35-column 12 lines 29-37.

Claim 14 - Ostrow teaches a direct current or an alternating current having a frequency less than 1kHz 20 Hz as set forth in column 15 line 17.
Claim 15 -Ostrow teaches an electrode, unnumbered set forth in column 16 lines 11-12, an electric field system configured to deliver an electric field in a third direction non-parallel to both the first direction and the second direction, wherein the electric field system includes at least one electric field energy source, from controller -35-, and the at least one electric field source includes an energy source electrically connected to at least one electrode, inherently required, wherein the energy source includes one or more of at least one a voltage source or at least one a current source, from controller     -35-.
Claim 17 - Ostrow teaches the at least one magnetic field system is an external, wearable system, as a wrap or garment, column 11 line 22.
Claim 18 - Ostrow teaches an external, environmental system, such as a plaster cast as set forth in column 12 line 1.  It is the position of the office that the term “environmental” does not provide any structural limitations to the claim.
Claim 19 -Ostrow teaches a controller -35- configured to control timing the magnetic field in the first direction and in the second direction, sequentially control the pairs in the A and B direction, column 13 lines 29 and 30.
Claim 20 -  Ostrow teaches the magnetic field system is configured to provide the magnetic field in the first direction with a magnetic field strength less than 100 mT, column 15 lines 20-21, 1.15-2.3 Gauss or 0.000115-0.00023 T.
Claim 21 - Ostrow teaches delivering a therapy by delivering energy to tissue, wherein delivering energy to the tissue includes: providing at least one magnetic field in a first direction, A, to the tissue and in a second direction, B, to the tissue using at least one magnetic field system -10- including at least one magnetic field source -16- to produce the at least one magnetic field, wherein the magnetic field produced by the magnetic field source includes a magnetic field produced by at least one a temporary magnet or electric current flow through a conductor, coil -16-, wherein the second direction is non-parallel to the first direction, see figure 7.
Claim 22 - Ostrow teaches a method of treating one or more symptoms of a disease associated with aberrant reactive oxygen species, reactive nitrogen species or oxidative stress in a mammal, comprising: applying to one or more organs or tissues of the mammal, at least one magnetic field in a first direction, A, and a second direction, wherein the at least one magnetic field is provided by a system that includes at least one magnetic field source that includes at least one temporary magnet or electric current flow through a conductor, coil -16- to produce the at least one magnetic field, wherein the second direction, B, is non-parallel to the first direction, see figure 7.  The method will inherently treat as claimed because the method steps are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow(6,443,883) as applied to claim 1 above and in view of Pilla(2005/0197522).

	Claim 16 - Ostrow teaches a system as claimed but does not teach that the system is implantable.
Pilla teaches a magnetic stimulation system -200- and sets forth that the system may be worn on the outside of the body as shown in figure 2 or reduced in size and be used as an implantable system, see paragraph [0011].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to construct the device of Ostrow to be implantable as taught by Pilla to gain the advantage of having an implantable system that is constantly present with the user.  
Such a combination would produce predictable results of the device of Ostrow being implantable and have a high expectation of success because making such magnetic stimulation systems implantable is old and well known in the medical arts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4,838,850 teaches coils and electrodes in a perpendicular pattern to treat the body.
US Patent 6048,302 teaches a plurality of external/environmental electromagnetic coils aligned at various angles.
	US Patent 6,418,345 teaches an environmental system including a plurality of coils at various angles.
US Patent Application Publication 2014/0357935 teaches a plurality of coils arranged at changeable angles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791